Citation Nr: 0006844	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  98-13 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1151.  

3.  Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran served from January to June 1943.  He died August 
27, 1996; the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Portland, Oregon, Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran died August 27, 1996, of metastatic 
adenocarcinoma of unknown primary origin site.

2.  At the time of the veteran's death, he was service-
connected for varicose veins, evaluated as 30 percent 
disabling.  He had no other adjudicated service-connected 
disabilities.

3.  The record contains no competent evidence of any nexus 
between the cause of the veteran's death and military service 
or service-connected disability.

4.  During the veteran's final hospitalization in August 
1996, he was treated with various medications including 
heparin which, according to the medical records, was given to 
him because he mostly likely had a hypercoagulable state 
secondary to his cancer.

5.  The heparin was discontinued with the consent of the 
family. 

6.  There is no medical evidence that any of the VA treatment 
the veteran received in August 1996 caused or contributed to 
his death.

7.  The veteran was not continuously rated totally disabled 
for any period preceding his death.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1151 is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records are negative for 
notation of any cancers.

During his lifetime the veteran was service-connected for 
bilateral varicose veins, evaluated as 30 percent disabling, 
from July 13, 1943.  The RO denied an increase in the 
assigned disability rating on multiple occasions, the last 
time being in a rating decision dated in January 1987.

In October 1986, the veteran underwent left lower extremity 
varicose vein surgery, performed at a VA facility.  His 
discharge medication was erythromycin.  

A 1987 VA medical record indicates that the veteran's 
varicose veins were well-controlled with support hose.  VA 
medical records dated in 1988 and 1989 indicate that the 
veteran was wearing support hose for his varicose veins.  

VA records reflect treatment in June 1992 for right face 
melanoma and carotid artery occlusion.  Records dated in 1993 
and 1994 reflect follow-up evaluations for skin lesions.

The veteran was hospitalized at the Roseburg VA Medical 
Center (VAMC) from August 2 to August 8, 1996, having been 
referred there from an outpatient clinic.   The hospital 
records indicate that he had a history of left lower leg 
varicose vein ligation and stripping in 1986, prior history 
of a parotid gland tumor in 1965, and excision of a melanoma 
a few years earlier.  Also noted were angiograms showing 


total occlusion of the right internal carotid artery.  The 
veteran's current complaints included left vocal cord 
paralysis, difficulty swallowing and worsening thoracic pain.  
Diagnostic studies revealed a mass in the area of the 
esophagus and a spot on the anterior left rib.  Testing 
revealed that the lymph nodes were involved in a malignant 
process, undifferentiated adenocarcinoma.  The examiner was 
suspicious of a metastatic lesion in the thoracic spine, 
noting the past history of a malignancy of the right parotid 
gland and the melanoma.  The hospitalization report notes 
that the etiology of the primary tumor was not apparent at 
that time, but that if the veteran's back pain was not 
related to osseous metastasis an occult primary in the 
pancreas would be suspected.  The primary diagnosis was 
metastatic adenocarcinoma, possibly from the pancreas.  The 
veteran was referred to the Portland VAMC for palliative 
therapy.

Records of the veteran's terminal hospitalization at Portland 
from August 8 to August 27, 1996, reflect that he underwent 
various procedures including G-tube placement and radiation 
treatment to the spine.  Records note a rapid decline in his 
physical and mental state.  He developed an infection and had 
a positive VQ scan for pulmonary emboli times two.  He was 
placed on continuous heparin as he "most likely has a 
hypercoagulable state secondary to his adenocarcinoma."  It 
was determined by the family that due to the veteran's 
decline the heparin and treatment with an intravenous 
antibiotic should be discontinued.  On August 23, 1996, the 
continuous infusion of heparin was discontinued; antibiotics 
were discontinued thereafter.  The hospital report notes that 
"the patient's family stated that they did understand that 
with discontinuing the heparin and the IV antibiotics, that 
he was at increased risk for pulmonary embolism and further 
infection."  The veteran's status continued to decline.  He 
died August 27, 1996.  The discharge report indicates that 
the primary diagnosis was metastatic adenocarcinoma of 
unknown primary site with metastases to the spine.  

A VA Radiation Oncology summary dated August 28, 1996, notes 
that the veteran had adenocarcinoma of the mediastinum and 
cervical nodes from unknown primary site with metastatic 
disease in the thoracic and cervical spine.  The summary also 
reflects that during treatment the veteran had a pulmonary 
embolism and sepsis and that the family desired to 
discontinue all therapeutic modalities.  

The death certificate shows the cause of death as metastatic 
adenocarcinoma of unknown primary origin site of one month's 
duration; it does not note any underlying or contributory 
causes of death.  An autopsy was not performed.  

The appellant claimed entitlement to death benefits, and, in 
a decision dated in January 1998, the RO denied entitlement 
to service connection for the cause of the veteran's death 
and to DIC benefits pursuant to 38 U.S.C.A. § 1318.  In a 
statement received in February 1998, accepted as a notice of 
disagreement, the appellant argued that the veteran's 
varicose veins contributed to his death and that blood 
clotting was an issue in the veteran's case.  In a 
supplemental statement of the case the RO included laws and 
regulations pertinent to 38 U.S.C.A. § 1151 entitlement and 
denied such.  The appellant's representative has indicated 
pursuit of all issues.

The appellant testified at a personal hearing in October 
1999.  She indicated that the veteran had been taking a blood 
thinner and that when he went off the blood thinner he had 
blood clots, suggesting that blood clots were related to his 
death.  She testified regarding the veteran's varicose vein 
surgery, stating that when the surgery was performed they had 
been advised to watch for blood clots.  She indicated that no 
physician had ever stated that a medication/blood thinner or 
the varicose veins actually caused or hastened the veteran's 
death and that, when he was taken off heparin during his 
terminal hospitalization, the family was told that it was not 
a good thing to do but that it would be done if the family 
desired.  Transcript.  

Pertinent Regulations


Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as cancer, become manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  This is a rebuttable 
presumption.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused, or 
contributed substantially or materially to cause the 
veteran's death.  For a service-connected disability to be 
the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For the disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. §§ 3.310, 3.312 
(1999).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injury 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

38 U.S.C.A. § 1151 

Under 38 U.S.C.A. § 1151 (West 1991) it is provided that, 
when a veteran suffers injury or aggravation of an injury as 
a result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct or failure to follow instructions, and the injury 
or aggravation results in additional disability or death, 
then compensation, including disability, death, or dependency 
and indemnity compensation, shall be awarded in the same 
manner as if the additional disability or death were service- 
connected.  The regulations implementing that statute appear 
at 38 C.F.R. §§ 3.358, 3.800 (1999).  They provide, in 
pertinent part, that, in determining whether additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based is compared with the physical 
condition subsequent thereto.  38 C.F.R. § 3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. § 
3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

To avoid possible misunderstanding as to the governing law, 
it must be noted that earlier interpretations of the § 1151 
statute and implementing regulations required evidence of 
negligence on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event.  Those provisions 
were invalidated by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
in the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991).  
The United States Court of Appeals for the Federal Circuit 
issued a decision in the same case, Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), as did the United States Supreme 
Court, Brown v. Gardner, 115 S. Ct. 552 (1994).  In March 
1995, the Secretary published an interim rule amending 38 
C.F.R. § 3.358 to conform to the Supreme Court decision.  The 
amendment was made effective November 25, 1991, the date of 
the Gardner decision by the Court.  60 Fed. Reg. 14,222 
(March 16, 1995).  The interim rule was later adopted as a 
final rule, 61 Fed. Reg. 25,787 (May 23, 1996), and codified 
at 38 C.F.R. § 3.358(c) (1997).

In 1994 the Supreme Court found that the regulation at 
38 C.F.R. § 3.358(c)(3) exceeded statutory authority by 
requiring fault on the part of the VA in order for an 
appellant to prevail on a claim for benefits under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd. sub nom, Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), aff'd., 115 S. Ct. 552 (1994).  The cited 
regulation was amended to remove the "fault" requirement, 
with the final rule effective July 22, 1996.  Subsequently, 
the United States Congress again amended the regulation for 
the effective purpose of overruling the Supreme Court's 
decision in the Gardner case and re-instituted a negligence 
requirement in 38 U.S.C.A. § 1151 claims.  The new amendment 
is effective with respect to claims filed on or after 
October 1, 1997.

38 U.S.C.A. § 1318

A VA claimant may receive DIC benefits in the same manner as 
if the death were service-connected, if not based on 
misconduct, under any one of the three following theories:  
1) If the veteran was in actual receipt of compensation at a 
total disability rating for 10 consecutive years preceding 
death; 2) if the veteran would have been entitled to receive 
such compensation but for clear and unmistakable error (CUE) 
in previous final RO decisions and certain previous final 
Board decisions; or 3) if, on consideration of the "evidence 
in the veteran's claims file or VA custody prior to the 
veteran's death and the law then or subsequently made 
retroactively applicable", the veteran hypothetically would 
have been entitled to receive a total disability rating for a 
period or periods of time, when added to any period during 
which the veteran actually held such a rating, that would 
provide such a rating for at least the 10 years immediately 
preceding the veteran's death.  38 U.S.C.A. § 1318 
(West 1991); 38 C.F.R. § 3.22 (1999); Marso v. West, No. 97-
2178 (U.S. Vet. App., December 23, 1999); Cole v. West, No. 
97-679 (U.S. Vet. App. Dec. 23, 1999).  

Consideration of CUE requires that the appellant first 
specifically raise the issue.  See Ruiz v. Gober, 10 Vet. 
App. 352, 357 (1997).  The Court more recently indicated that 
CUE under § 1318 must be specifically raised by the 
appellant.  Cole v. West, No. 97-679 (U.S. Vet. App. Dec. 23, 
1999).   

Well groundedness

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

Generally, for a claim to be well grounded, there generally 
must be (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table). 

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

For the purposes of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Analysis

The appellant argues, in essence, that the use of blood 
thinners to treat the veteran's service-connected varicose 
veins contributed to his death.  She specifically argues that 
such resulting in "massive blood outleting (sic)" and 
deterioration of his physical condition and thus she is 
entitled to received compensation.  She also suggests that 
the discontinuance of that medication may have resulted in 
the development of blood clots and that the clots may have 
been a factor in his death.  

Service Connection for the Cause of Death
A well-grounded claim of entitlement to service connection 
for the cause of the veteran's death requires competent 
evidence of the veteran's death; evidence of a disease or 
injury in service that resulted in disability; and medical 
evidence providing a nexus between the veteran's death and 
service or a service-connected disability (or treatment 
therefore).  38 C.F.R. § 3.312; Darby v. Brown, 10 Vet. App. 
243, 246 (1997); Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  
See also, Caluza, supra.

The cause of the veteran's death, as identified by his death 
certificate and terminal hospital records, was metastatic 
adenocarcinoma.  He was not service-connected for any cancer 
and, although he had had a post-service parotid gland tumor 
and melanoma prior to his terminal illness, there is no 
competent evidence in the claims file showing that any type 
of cancer was present in service, manifested within a year 
thereafter, or otherwise related to service.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309.  

The terminal medical records and death certificate do not 
contain any opinion or other notation indicating that the 
veteran's only service-connected disability, varicose veins, 
caused or contributed to his death.  The appellant has 
herself acknowledged that no such opinion exists.  Moreover, 
a review of the claims file indicates that the veteran's 
service-connected varicose veins were stable with treatment 
for many years and did not materially affect his overall 
health or bodily functions.  See 38 C.F.R. § 3.312(c)(1), 
(2).  There is, in short, no competent opinion in the file 
relating varicose veins to the veteran's death, or otherwise 
relating the cause of the veteran's death in any way to his 
period of service.  As a layperson, the appellant is not 
competent to provide the requisite nexus evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Although service connection for the cause of death could be 
predicated on a showing that treatment for a service 
connected disability was a causative factor in a veteran's 
death, that is not shown in this case.  In regard to "blood 
thinners," the terminal medical records indicate that 
heparin was instituted because the veteran's cancer was 
considered to have resulted in a hypercoagulation state, not 
because of his varicose veins.  In any event, there is no 
medical evidence or opinion that heparin, regardless of the 
condition that necessitated its use, caused or contributed it 
the veteran's death from cancer.  Additionally, although the 
terminal hospital records indicate that discontinuance of 
heparin presented an increased risk of pulmonary embolism, 
there is no evidence or opinion that an embolus developed and 
was a factor in the veteran's death.  Moreover, if the 
veteran had developed an embolus there would have to be 
medical evidence or opinion that it was as likely as not due 
to the varicose veins rather that the malignancy and that it 
was a factor in the veteran's death.  There simply is no 
competent evidence that such occurred and any allegation that 
it did is only speculation on the part of the appellant.  
Thus, absent competent evidence of a relationship between the 
cause of the veteran's death and his period of service or his 
service-connected disability, the appellant's claim is not 
well grounded and must be denied.  

38 U.S.C.A. § 1151

Since the appellant's § 1151 claim was filed before October 
1997, it must be adjudicated in accordance with the earlier 
version of 38 U.S.C.A. § 1151 and the May 23, 1996, final 
regulation.  Thus, neither evidence of an unforeseen event 
nor evidence of VA negligence is required here.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

A well grounded claim for benefits under 38 U.S.C.A. § 1151 
requires medical evidence of a current disability; medical or 
lay evidence of incurrence or aggravation of an injury as the 
result of hospitalization, etc., and medical evidence of a 
nexus between that asserted injury or disease and the current 
disability.  See Jones v. West, 13 Vet. App. 129 (1999).

It appears the appellant in this case argues that treatment, 
specifically with blood thinners, caused and/or contributed 
to the veteran's death due to adenocarcinoma.  As shown by 
the medical evidence, during his terminal hospitalization the 
veteran was treated with heparin for a coagulation problem 
that treating medical professionals attributed to his 
adenocarcinoma and not to his service-connected varicose 
veins.  

The record reflects that veteran's health was rapidly failing 
during his terminal hospitalization.  Furthermore, based on 
his state of health, the appellant and the veteran's family 
made the informed decision to stop administration of heparin 
and antibiotic treatments to the veteran.  VA records 
indicate that the appellant voiced understanding of the 
effect of stopping the veteran's heparin and antibiotic; 
i.e., that he was at increased risk for embolism and 
infection.  The appellant consented and such medications were 
stopped.  While the record shows that the veteran developed 
several pulmonary emboli during his hospitalization, that was 
prior to his placement on continuous heparin.  There is no 
competent medical opinion of record that he actually 
developed any emboli after heparin was discontinued or an 
embolus caused or materially contributed to his death from 
adenocarcinoma.  Rather, the evidence indicates that the 
veteran died from progressive adenocarcinoma and in no way 
indicates that his death resulted from or was hastened by any 
VA treatment provided in August 1996.  The appellant has 
submitted no medical evidence or opinion showing that the 
veteran's death was due to treatment rendered by the VA 
rather than being the end result of his progressive cancer 
which had already metastasized when it was first noted.  The 
appellant's own opinion, as that of a pay person, is not 
competent evidence so as to make the claim well grounded.  

The Board recognizes that the Court has held that there is 
some duty to assist the appellant in the completion of her 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1999) even where the claims appear to be not well-
grounded where he or she has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the appellant has not 
identified any medical evidence that has not been submitted 
or obtained, which will support a well-grounded claim for DIC 
benefits under 38 U.S.C.A. § 1151.

38 U.S.C.A § 1318

Finally, the Board notes that the RO has denied entitlement 
to DIC benefits under 38 U.S.C.A. § 1318.  The appellant has 
offered no specific argument with respect to that regulation.  
The law provides that in a case such as this, where the 
appellant filed her claim prior to January 21, 2000, she may 
establish entitlement by showing that the veteran was totally 
disabled for a continuous period of 10 years immediately 
preceding death or was totally disabled since military 
discharge for a continuous period of not less than 5 years 
immediately preceding death.  In this case, the veteran was 
clearly not rated 100 percent disabled for any period during 
his lifetime.  

Regulations further provide for establishing entitlement 
based on CUE in some instances.  However, the appellant in 
this case has not raised a claim of CUE in the last final 
decision denying increased benefits, dated in December 1986, 
or any prior final RO decision.  See Ruiz, supra.  Moreover, 
the last final decision in this case, even if found to 
contain CUE in that a 100 percent evaluation was warranted at 
that time, would not result in an assignment of a 100 percent 
evaluation for a 10-year period prior to the veteran's death.  
As the appellant filed subsequent to March 4, 1992 (the 
effective date of 38 C.F.R. § 20.1106 (1999)); and insofar as 
the final adjudication of the level of the veteran's service-
connected disabilities in December 1986 was, in any case, 
less than 10 years prior to his death, consideration of 
hypothetical entitlement is not required in this case.  See 
Wingo v. West, 11 Vet. App. 307 (1998); Carpenter v. West, 
11 Vet. App. 140, 146-147 (1998).  The appellant must, in any 
case, raise that argument with specificity.  Cole v. West, 
No. 97-679 (U.S. Vet. App. Dec. 23, 1999).  Thus, the 
appellant is denied entitlement pursuant to 38 U.S.C.A. 
§ 1318.



ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1151 is denied.  

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

